Delaney, J. By the complaint, which was filed on June 28, 1948, claimant alleges, in substance, that he is the owner of the property described as Northwest Quarter of Section Twenty-two (22), Township Five (5) South, Range Nine (9) East of the Third Principal Meridian, White County, Illinois; that Illinois State Highway Route No. 14 runs east and west immediately adjoining said northwest quarter section on the north side thereof. That during the crops season of 1947 claimant had growing a crop of lespedeza on twenty-five acres of above described land in the northwest corner thereof, and immediately adjacent to the right-of-way of said State highway. That on October 6, 1947, while Division of Highways employees of the State of Illinois were making repairs on said State Highway Route No. 14 at the close of the working day, lighted flares were placed on the slope behind the gutter of the highway, in and near a heavy growth of dry vegetation. It was established by the testimony of the witnesses that a fire originated near one of the lighted flares, apparently carried by a high wind, progressed up the back slope of the right-of-way of said State highway and into the claimant’s field of lespedeza destroying approximately ten acres of claimant’s crop. The Court is of the opinion that the respondent was negligent in the performance of its duty to the farming public by failing to place lighted flares in a safe place. The claimant in Ms complaint and on direct and cross-examination has introduced different figures as to his damages sustained, but the Court is of the opirnon that the value of the growing crop was correctly set forth in the complaint. In an action to recover for injury to growing crops, the measure of damages is the value of the crops at the time when destroyed with the right of the owner to mature and harvest them at the proper time. St. Louis Bridge Ry. Association vs. Schultz, 226 Ill. 409; and Zuidema vs. Sanitary District of Chicago, 223 Ill. App. 138. An award is therefore entered in favor of the claimant, Homer Adams, in the amount of One Hundred Dollars ($100.00).